
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 683
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for the conveyance of certain
		  parcels of land to the town of Mantua, Utah.
	
	
		1.Short titleThis Act may be cited as the
			 Box Elder Utah Land Conveyance
			 Act.
		2.Conveyance
			(a)DefinitionsIn this section:
				(1)MapThe term map means the map
			 entitled Box Elder Utah Land Conveyance Act and dated June 23,
			 2011.
				(2)National Forest System landThe term National Forest System
			 land means the approximately 31.5 acres of National Forest System land
			 in Box Elder County, Utah, that is generally depicted on the map as parcels A,
			 B, and C.
				(3)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				(4)TownThe term Town means the town
			 of Mantua, Utah.
				(b)ConveyanceOn the request of the Town submitted to the
			 Secretary by the date that is not later than 1 year after the date of enactment
			 of this Act, the Secretary shall convey to the Town, without consideration and
			 by quitclaim deed, all right, title, and interest of the United States in and
			 to the National Forest System land.
			(c)Survey; Costs
				(1)In generalIf determined by the Secretary to be
			 necessary, the exact acreage and legal description of the National Forest
			 System land shall be determined by a survey approved by the Secretary.
				(2)CostsThe Town shall pay the reasonable survey
			 and other administrative costs associated with the conveyance.
				(d)Use of national forest system
			 landAs a condition of the
			 conveyance under subsection (b), the Town shall use the National Forest System
			 land only for public purposes.
			(e)Reversionary interestIn the quitclaim deed to the Town, the
			 Secretary shall provide that the National Forest System land shall revert to
			 the Secretary, at the election of the Secretary, if the National Forest System
			 land is used for a purpose other than a public purpose.
			(f)Additional terms and
			 conditionsWith respect to
			 the conveyance under subsection (b), the Secretary may require such additional
			 terms and conditions as the Secretary determines to be appropriate to protect
			 the interests of the United States.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
